UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7106



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GERBER NESTALIA VILLALOBOS, a/k/a Herbert,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CR-95-227-A, CA-98-311-1-AM)


Submitted:   November 5, 1998          Decided:     November 23, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gerber Nestalia Villalobos, Appellant Pro Se.   James L. Trump,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gerber   Nestalia   Villalobos   seeks   to   appeal   the   district

court’s order denying his motion filed under 28 U.S.C.A. § 2255

(West 1994 & Supp. 1998). We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court. United States v. Villalobos,

Nos. CR-95-227-A; CA-98-311-1-AM (E.D. Va. June 29, 1998). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                  DISMISSED




                                  2